TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00382-CV



                          United States Wireless Cable, Inc., Appellant

                                                  v.

                             World Satellite Network, Inc., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GN000512, HONORABLE PETER M. LOWRY, JUDGE PRESIDING




               Because appellant United States Wireless Cable, Inc. has failed to file an appellant’s

brief, we will dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

               The Clerk of this Court filed the notice of appeal and the clerk’s record in this cause

on July 12, 2001. A reporter’s record was not filed. Thus, appellant’s brief was due August 13.

               By postcard dated October 8, 2001, the Clerk of this Court notified the parties that

the appeal was subject to dismissal for want of prosecution unless appellant tendered a motion for

extension of time by October 18 reasonably explaining the failure to file a brief. Thus far, appellant

has submitted neither a brief nor a motion for extension of time to file a brief.
               Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 42.3(b).




                                            David Puryear, Justice

Before Chief Justice Aboussie, Justices Smith and Puryear

Dismissed for Want of Prosecution

Filed: December 13, 2001

Do Not Publish




                                               2